RAY, Judge,
concurring specially.
Because I do not necessarily agree with all that is written in the majority’s opinion, I concur in judgment only and agree that the decision of the Juvenile Court of Chatham County must be reversed as to the father of the subject child. I reach this conclusion, in *233principal part, because I believe that the trial court’s decision as to the father was improperly influenced by the abundance of evidence against the mother of the child. Though she did not appeal, clearly there was ample evidence in the record to support the trial court’s decision to terminate the mother’s parental rights. As to the father, as the majority has found, there is considerable doubt.
Decided October 6, 2014.
Nazish A. Ahmed, for appellant.
Samuel S. Olens, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Leo Beckmann, Jr., for appellee.
The record clearly shows that the father had made progress toward meeting the goals set for his reunification with the child, among them that he filed (successfully) a petition to legitimate his relationship with the child, consistently visited with and bonded with the child, participated in parenting classes, submitted to a psychological evaluation, and sought out employment. While certainly there was some negative conduct by the father during the rather short period after which he had been added to the case plan, as evidenced by sanctions leveled against him by the treatment courts in which he was participating, it is worth noting that he had not been terminated or “booted out” of the treatment programs by the presiding judges therein. In short, it seems to me that the burden of proof to forever terminate the father’s relationship with his child has not been met. Whether he is ultimately successful in obtaining reunification remains a question, and assuming that termination is the proper outcome, that time has not yet come.